Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses many methods of machine learning and developing the models used in these processes. Further it is known and part of the definition of machine learning to take an initial model and develop that model using parameters in developing the model, these parameters being know as hyperparameters.  The prior art does not teach or fairly suggest, as a whole, obtaining (i) a machine learning model, (ii) a list of candidate values for a hyperparameter, and (iii) a dataset; performing one or more hyperparameter range trials, wherein performing a given one of said hyperparameter range trials comprises: training, based on a given one of said candidate values, the machine learning model for one or more epochs from an initial model state using said dataset; when said training is successful for said given candidate value: recording one or more performance metrics for each of said one or more epochs of training; training, based on one or more additional candidate values in said list, the machine learning model from the same initial model state; and recording, in connection with said training based on the one or more additional candidate values, said one or more performance metrics; automatically determining, based on said one or more performance metrics from said one or more hyperparameter range trials, an operating range for said hyperparameter; and training said machine learning model to convergence based at least in part on said operating range; wherein the method is carried out by at least one computing device. When each of the respective claims is taken as a whole and in combination, none of the prior art discloses the features as claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648